Citation Nr: 1828590	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  16-47 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating higher than 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1985 to September 1985 and November 1985 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran submitted a signed written statement received in February 2018 along with a copy of a VA letter with her name and claim file number, and noted that she wished to withdraw her appeal from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to increased rating higher than 20 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a signed written statement received in February 2018 noting that she wished to have her case withdrawn.  Although she did not include her file number on the letter, she included a copy of a VA letter that included her claim number and name.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to the issue of an increased rating higher than 20 percent for degenerative disc disease of the lumbar spine.

Because the Veteran has withdrawn her appeal as to this issue, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


